DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 05/02/2022 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Tinker, U.S. Patent Publication 2004/0050546, hereinafter referred to as Tinker
Howell et al., U.S. Patent Publication 2010/0044056, hereinafter referred to as Howell
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because an additional reference is being added as it relates to the amendments.  Examiner notes that additional arguments are presented regarding the rejection of Claim 1 below as some of the same points exist across both claim sets.
Applicant's arguments filed 05/02/2022 as they relate to the rejection of Claim 1 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that Tinker in view of Howell does not teach the amended feature of “activating a mechanical locking system to unlock a first isolation device”.  Applicant specifically argues that the claim, as amended, requires that a first isolation device be unlocked using the mechanical system and a second isolation device be unlocked by a pressure activated system.  Applicant argues that the references do not disclose two different actuation systems.  Examiner notes that the claim is not so specific as to require the same level of distinct actuation systems.  As detailed in the rejection prior (and reiterated below), the modifications to Tinker to utilize a pressure actuated rupture disc in conjunction with the mechanical lock in the form of the indexing j-slot mechanism constitutes both a mechanical and a pressure actuated locking feature.  For this reason, it is believed that the use of both mechanical and pressure actuated systems reads on the amended limitations for the first isolation element using mechanical locking and the second using pressure locking.  It is noted that the claims do not preclude the use of combination locking features.  For example, the claims do not require that only mechanical forces are used to actuate the first isolation device and only pressure forces are used to actuate the second.  As such, to read the claims are precluding any specific means of actuation or to only allow specific means of actuation to be used would be to improperly import limitations from the specification into the claims.  A reading of the specification provides no evidence to indicate that specific details regarding the actuation systems must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Likewise, regarding Claim 11, the additional teachings of Howell are being introduced as they relate to the pressure actuation.  In the condition of using the rupture element control features for ensuring proper timed actuation, such a condition would constitute the unlocking by annular pressure application to the same degree as it is seen in Claim 1.
Examiner notes that a more specific recitation of the actuation features of the two isolation elements and the differences there between may be sufficient to overcome the above interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tinker (2004/0050545), in view of Howell (2010/0044056).
Regarding Claim 1, Tinker discloses a method of setting a single rung multi-packer system comprising:
Deploying a single-run multiple barrier system on a wellbore tubular string in a wellbore of a formation (Abstract), wherein the single-run multi-barrier system comprises a deep set barrier system at a distal end of the string and a shallow set barrier above the deep set barrier system (wherein the string containing multiple axially arranged packers would have one lowest packer and some number of shallower depth packers, one example being the set of 5 packers, Paragraph 0011);
Determining if a first depth in the wellbore has been reached by the system (in so far as the packer must be confirmed to have reached a desired depth prior to activation, Paragraphs 0026, 0027);
Activating a mechanical locking system to unlock a first isolation device (lower most packer 510 is unlocked for actuation through a j-slot indexing system such that a specific number of actuations are carried out to allow the packer to be set; Paragraphs 0027, 0030, 0033-0035);
Setting the first isolation device (lower most packer 510, Paragraphs 0030, 0031);
Disconnecting the deep set packer from the wellbore tubular string (Paragraph 0027);
Retrieving the string to a second depth (Paragraph 0027);
Setting a second isolation device of the shallow set barrier system (Paragraphs 0027, 0028);
Disconnecting the shallow set barrier packer from the wellbore tubular string (Paragraphs 0027-0029).
While Tinker discloses that the packers are all set using a selectively actuatable j-slot lug indexing mechanism to allow for only the desired packer to be set at the desired depth (Paragraphs 0027, 0030, 0033-0035), it does not expressly disclose the use of a rupture disc that prevents a lug of the j-slot from being activated.
Additionally, Howell teaches the use of a packer setting tool using a j-slot lug system, wherein a rupture disc (26) may be used to ensure that the lug element of the j-slot does not prematurely move within the indexing path (Abstract, Paragraphs 0017, 0018).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Tinker to include rupture discs to prevent premature actuation of the j-slot indexing mechanisms for the packers as taught by Howell.  Doing so would act to ensure that the tool string could be run into the wellbore without the lug of the j-slot accidentally being actuated (Abstract, Paragraphs 0004, 0017).
Regarding Claim 2, in view of the modification made in relation to Claim 2, the added rupture disc must be ruptured prior to use of the indexing j-slot followed by allowing the lug to move within the continuous j-slot and lifting upward and pushing downward on the tubular string (Tinker, Paragraphs 0037-0039).
Regarding Claim 3, Tinker further discloses that the first isolation device is coupled to a first running tool, and disconnecting the deep set barrier system from the string comprises disengaging the first running tool from the tubular string (in so far as Tinker discloses that each packer is run to a desired depth, set, and then disconnection, Paragraph 0027).
Regarding Claim 4, Tinker further discloses that the second isolation device is coupled to a second running tool, and disconnecting the shallow set barrier system from the string comprises disengaging the second running tool from the tubular string (in so far as Tinker discloses that each packer is run to a desired depth, set, and then disconnection, Paragraph 0027).
Regarding Claim 5, Tinker further discloses the method comprises extending one or more first projections of one or more anchors of the deep set packer to contact a wellbore wall/casing (as part of the action of setting and sealing a portion of the wellbore using the packers, Paragraphs 0005, 0029, 0037).
Regarding Claim 6, Tinker further discloses the method comprises extending one or more second projections of one or more anchors of the shallow set packer to contact a wellbore wall/casing (as part of the action of setting and sealing a portion of the wellbore using the packers, Paragraphs 0005, 0029, 0037).
Regarding Claim 9, Tinker further discloses that at least one of the first or second setting depths are based on one or more parameters of the formation (in so far as the depths are determined based on identified zones to be exploited, Paragraphs 0005, 0026, 0027).
Regarding Claim 10, Tinker further discloses retrieving the string from the wellbore (Paragraph 0007).
Regarding Claim 11, Tinker discloses a single-run multiple barrier system comprising:
A deep set barrier system comprising a first isolation device (packer) and a first running tool (as part of a wellbore tubular string which including the setting mechanisms),  the first running tool couples to a first portion of a wellbore tubular string (Paragraphs 0011, 0043, 0044); 
A shallow set barrier above the deep set barrier system comprising a mechanical locking system (j-slot indexing system such that a specific number of actuations are carried out to allow the packer to be set; Paragraphs 0027, 0030, 0033-0035), the shallow set barrier comprises a second isolation packer and a second running tool coupling the packer to a second portion of the tubular string (wherein the string containing multiple axially arranged packers would have one lowest packer and some number of shallower depth packers, one example being the set of 5 packers, Paragraph 0011, 0043, 0044).
A locking assembly of the shallow set barrier system wherein the locking assembly is locked and unlocked independent of the mechanical locking system of the deep set barrier system (in so far as each packer includes a j-slot indexing system which uses a different actuation system, such a system would act as a locking mechanism for each packer with a different unlocking and locking operation, Paragraphs 0043, 0044).
While Tinker discloses that the packers are all set using a locking system as part of the selectively actuatable j-slot lug indexing mechanism to allow for only the desired packer to be set at the desired depth (Paragraphs 0027, 0030, 0033-0035), it does not expressly disclose the unlocking by application of annulus pressure.
Additionally, Howell teaches the use of a packer setting tool using a j-slot lug system, wherein a rupture disc (26) breakable by applied annulus pressure may be used to ensure that the lug element of the j-slot does not prematurely move within the indexing path (Abstract, Paragraphs 0017, 0018).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Tinker to include rupture discs to prevent premature actuation of the j-slot indexing mechanisms for the packers as taught by Howell.  Doing so would act to ensure that the tool string could be run into the wellbore without the lug of the j-slot accidentally being actuated (Abstract, Paragraphs 0004, 0017).
Regarding Claim 12, in view of the modifications made in relation to Claim 11, Howell further teaches that the locking assembly comprises a rupture disk that prevents the j-slot lug movement as part of the annulus pressure unlocking function (Abstract, Paragraphs 0017, 0018).
Regarding Claim 13, in view of the modification to claim 11, the movement of the lug within the j-slot is achieved by rupturing the rupture disc for any of the packers (Howell, Paragraphs 0017-0021, Abstract).
Regarding Claim 16, Tinker further discloses the deep set barrier system further comprises:
One or more first projections of one or more anchors of the deep set packer to contact a wellbore wall/casing (as part of the action of setting and sealing a portion of the wellbore using the packers, Paragraphs 0005, 0029, 0037).
Regarding Claim 17, Tinker further discloses the shallow set barrier system further comprises:
One or more second projections of one or more anchors of the shallow set packer to contact a wellbore wall/casing (as part of the action of setting and sealing a portion of the wellbore using the packers, Paragraphs 0005, 0029, 0037).
Regarding Claim 20, Tinker further discloses that the wellbore tubular string comprises a first string segment coupled to the first running tool and the shallow set barrier system and a second wellbore tubular string segment coupled to the second running tool, wherein the first running tool disengages from the first wellbore string segment to set the deep set packer and the second running tool disengages from the second wellbore string segment to set the shallow set barrier (in so far as each packer is run to a desired depth, set, and then disconnected from the string, intervening segments of the string between packers necessarily act as the coupling point to the release tool for each packer).

Claims 7, 8 , 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tinker (2004/0050545), in view of Howell (2010/0044056) as applied to claim 1, and in further view of Brennan et al., U.S. Patent Publication 2010/0170682, hereinafter referred to as Brennan.
Regarding Claims 7 and 8, Tinker in view of Howell teaches the limitations presented in claim 1 as previously discussed.  While Tinker discloses the packers as discussed, it does not disclose the use of centralizers with the packers to maintain a position in the annulus.
Additionally, Brennan teaches the use of packer strings wherein the space between adjacent packers may be fitted with an expandable centralizer (1160, Figure 11, Paragraphs 0099, 0100).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool string of Tinker to include centralizers for each pair of packers as taught by Brennan.  Doing so would help in the expansion of the packers and would help restrict unwanted deformation (Abstract, Paragraphs 0100, 0102).
Regarding Claims 18 and 19, Tinker in view of Howell teaches the limitations presented in claim 11 as previously discussed.  While Tinker discloses the packers as discussed, it does not disclose the use of centralizers with the packers to maintain a position in the annulus.
Additionally, Brennan teaches the use of packer strings wherein the space between adjacent packers may be fitted with an expandable centralizer (1160, Figure 11, Paragraphs 0099, 0100).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool string of Tinker to include centralizers for each pair of packers as taught by Brennan.  Doing so would help in the expansion of the packers and would help restrict unwanted deformation (Abstract, Paragraphs 0100, 0102).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tinker (2004/0050545) and Howell (2010/0044056), in view of Bailey et al., U.S. Patent 5,040,600, hereinafter referred to as Bailey.
Regarding Claims 14 and 15, Tinker discloses the limitations presented in Claim 11 as previously discussed.  While Tinker discloses the use of the multiple packers elements having a running/setting tool (as part of the indexing mechanism which expands each packer) which can disconnect from the string after being set, it does not expressly disclose the each running/setting tool is coupled to the packer and is configured to be reconnected to the tubular string.
Additionally, Bailey teaches the use of a packer deployment tool string wherein the mandrel running/setting element of the packers is configured to be reconnected to the tubular deployment string (Col 3, Lines 25-44, Claim 6).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the packer/tubular string tool to include the ability to reconnect the packer mandrel tool to the deployment string as taught by Bailey.  Doing so would allow a user to reestablish fluid communication across the packer, move the packers to another desired location, or continue a production operation (Col 3, Lines 25-44, Claim 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676